                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

AISHA POPE #228305,

      Plaintiff,                          NO. 2:19-cv-10870

v                                         HON. DAVID M. LAWSON

CORIZON HEALTH, INC., KEITH               MAG. DAVID R. GRAND
PAPENDICK, ROBERT LACY,
CLAIRE PEI, SHANTHI GOPAL,
MOHAMMED AZIMI, DONNA                       MDOC DEFENDANTS’
ROHRS, HUM McCARTHY, HUM                    AMENDED ANSWER,
FISHER, KRISTYN FIORINI,                  AFFIRMATIVE DEFENSES,
JANET BRANCH, BRYANT                        AND JURY DEMAND
TINSLEY, HEIDI WASHINGTON,
SHAWN BREWER, ANTHONY
STEWART, and PATRICIA
ROBINSON,

      Defendants.

THE LAW OFFICE OF KEITH ALTMAN            CHAPMAN LAW GROUP
Keith Altman (P81702)                     Ronald W. Chapman (P37603)
Attorney for Plaintiff                    Madeline Young (P82140)
33882 W. 12 Mile Road, Suite 375          Attorney for Defendants Corizon Health,
Farmington Hills, MI 48334                Dr. Papendick, Dr. Lacy, Dr. Pei,
(516) 456-5885                            Dr. Gopal, Dr. Azimi, and PA Rohrs
                                          1441 West Long Lake Road, Suite 310
MICH. DEPT. OF ATTORNEY GENERAL           Troy, MI 48098
Sara Trudgeon (P82155)                    (248) 644-6326
James T. Farrell (P35400)
Assistant Attorney General
Attorney for MDOC Defendants
Michigan Department of Attorney General
MDOC Division
P.O. Box 30217
Lansing, MI 48909
(517) 335-3055
                                                                           /
              MDOC DEFENDANTS’ AMENDED ANSWER,
            AFFIRMATIVE DEFENSES, AND JURY DEMAND

     RN Branch, RN Fiorini, and RN Tinsley (collectively referred to as

‘the MDOC defendants’), defendants herein, by Dana Nessel, Attorney

General for the State of Michigan, and Sara E. Trudgeon and James T.

Farrell, Assistant Attorneys General, amend their previously filed

answer to Plaintiff’s prisoner civil rights complaint as follows:

      I.    Previous Lawsuits

Defendants lack knowledge or information sufficient to form a belief as

to the truth of this allegation.

      II.   Statement of Facts

Defendants lack knowledge or information sufficient to form a belief as

to the truth of this allegation.

      III. Statement of Claims

Denied.

      IV.   Relief

Plaintiff’s demand for injunctive relief is moot given that she paroled in

June 2020. With regard to plaintiff’s demand for damage relief,

Defendants respectfully request this Court deny such demand, and



                                     2
dismiss this case with prejudice and with an award of costs and

attorneys’ fees to Defendants.

              The Second Part of Plaintiff’s Complaint

     1-129. The MDOC defendants answer all of the allegations in the

second part of plaintiff’s complaint by stating that they lack knowledge

or information to form a belief as to the truth of these allegations.

                     AFFIRMATIVE DEFENSES

     Pursuant to Fed. R. Civ. P. 8(c), the MDOC defendants assert the

following affirmative defenses:

     1.    Plaintiff may have failed to mitigate her alleged damages.

     2.    Defendants may be entitled to absolute immunity, qualified

immunity, and state-law government-employee immunity.

     3.    Plaintiff may not have suffered physical injury as a result of

the conduct alleged against any of the MDOC defendants, and,

therefore, plaintiff may not be entitled to claim damages for emotional

and/or mental distress.

     4.    Plaintiff may have failed to exhaust her administrative

remedies against the MDOC defendants, which, if true, bars her claims

against those defendants.


                                     3
     5.     Plaintiff’s claims may be barred from the applicable statute

of limitations and/or doctrine of laches.

     6.     Plaintiff's claim for damage relief against the MDOC

defendants in their official capacity is barred by the Eleventh

Amendment.

     7.     Plaintiff's claim for injunctive relief is moot because plaintiff

is no longer incarcerated in an MDOC facility.

     8.     Plaintiff’s claim for money damages against State

Defendants in their official capacity is barred by Eleventh Amendment

immunity.

     9.     The rule allowing for joint and several liability is at odds

with the principle that indemnification and contribution are not

available in actions brought under 42 U.S.C. § 1983.

     10.    Defendants object to the nonjoinder of necessary parties and

claims so that this Court may grant complete relief.

     11.    Any damages sought by plaintiff for state-law violations

were paid or are payable by collateral sources, and, therefore,

defendants are entitled to a pro tanto offset or a credit in accordance

with Michigan law.


                                      4
     12.   If it is found that plaintiff has been paid by an insurer for

her alleged damages, and assigned her rights to that insurer, plaintiff

may not recover.

     13.   Plaintiff’s injuries may have been the result of a pre-existing

or subsequently occurring conditions that were neither caused nor

aggravated by the alleged conduct of the MDOC Defendants.

     14.   Plaintiff may have caused her own damages. If true, her

recovery should be reduced by the percentage that her own fault

contributed to her damages.

     15.   MDOC Defendants reserve the right to raise any additional

affirmative defenses the Defendants may have following the completion

of discovery.

                           JURY DEMAND

     The MDOC defendants demand trial by jury.


                                  Respectfully submitted,

                                  Dana Nessel
                                  Attorney General

                                  s/ Sara E. Trudgeon
                                  Sara E. Trudgeon (P82155)
                                  James T. Farrell (P35400)
                                  Assistant Attorneys General

                                    5
                                  Attorneys for the MDOC Defendants
                                  MDOC Division
                                  P.O. Box 30217
May 7, 2021                       Lansing, MI 48909




                    CERTIFICATE OF SERVICE

I hereby certify that on May 7, 2021, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will
send notification of such filing of the foregoing document as well as via
US Mail to all non-ECF participants.

                                        /s/ Terri J. Davis
                                        Terri J. Davis, Legal Secretary
                                        Mich. Dept. of Attorney General
                                        MDOC Division




                                    6
